Citation Nr: 1228371	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO. 09-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a blood disorder, diagnosed as myelodysplasia demonstrating itself in the form of leukopenia with severe neutropenia and a variable thrombocytopenia, and monoclonal gannopathy, claimed as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2007 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a May 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

After receipt of the Veteran's May 2012 hearing testimony and review of the Veteran's statements and the medical evidence of record, specifically to include treatment records and letters from John Penner, M.D., the matter on appeal has been rephrased on the title page of this remand to be consistent with the evidence of record and the reasonable expectations of the Veteran. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for disability but who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 





REMAND

The Veteran has submitted private medical evidence indicating that his current blood disorder is unusual for someone his age and may be a result of his exposure to Agent Orange during his period of service in Vietnam. Accordingly, a VA examination and opinion in this matter is required. See 38 U.S.C.A. § 5103A(d).

Additionally, the RO/AMC must seek to obtain any additional VA or private medical records that may be relevant to the Veteran's claim on appeal. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for disorders of the blood. 

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

* The RO/AMC is advised that the Veteran is receiving ongoing care both privately and through VA. 

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
2. Once all available medical records have been received, arrange for a VA examination with an appropriate physician with expertise in disorders of the blood. 

The purpose of the examination is to determine whether the Veteran has a current blood disorder that is related to exposure to herbicide agents, including Agent Orange, during his period of service in Vietnam.

The following considerations will govern the examination:
   
* The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

* The examiner must review letters from John Penner, M.D., dated May 21, 2009, November 20, 2008, and May 4, 2012. In those letters Dr. Penner asserts that the Veteran's blood disorder may be related to exposure to Agent Orange during military service.

* The examiner must state whether he concurs in Dr. Penner's diagnoses of myelodysplasia demonstrating itself in the form of leukopenia with severe neutropenia and a variable thrombocytopenia, and monoclonal gannopathy.

* The examiner must provide a diagnosis for each of the Veteran's blood disorders. 

* The examiner must indicate whether he concurs with Dr. Penner's characterization of the Veteran's blood disorder as "preleukemic in its manifestation." If so, the examiner must discuss whether this indicates that the disorder may be related to exposure to Agent Orange, since chronic lymphocytic leukemia is a disorder presumed by VA to be associated with exposure to Agent Orange, based on findings of the National Academy of Sciences.

* The examiner must indicate whether any of the Veteran's blood disorders are associated with or considered to be a precursor to AL amyloidosis. If so, the examiner must discuss whether this indicates that the disorder may be related to exposure to Agent Orange, since AL amyloidosis is a disorder presumed by VA to be associated with exposure to Agent Orange, based on findings of the National Academy of Sciences.

* For each diagnosed blood disorder, the examiner must provide an opinion as to the likelihood that the disorder is a result of exposure to chemical herbicides, including Agent Orange, during the Veteran's period of active service in Vietnam. 

* The examiner must review and reference the relevant medical literature if such is required to provide an informed and fully supported medical opinion in this matter.

* The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

